Citation Nr: 9912147	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-46 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  

This matter arises from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  


REMAND

The veteran has claimed entitlement to service connection for 
PTSD.  As a preliminary matter, the Board finds that his 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection for PTSD has been submitted when there is "[1] 
medical evidence of a current [PTSD] disability; [2] lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a case involving PTSD is the 
equivalent of in-service incurrence or aggravation, and [3] 
medical evidence of a nexus between service and the current 
PTSD disability."  Cohen v. Brown, 10 Vet. App. 127, 128 
(1997) (citations omitted).  

The record shows that the veteran served in the Republic of 
Vietnam from December 20, 1965 to December 11, 1966.  He has 
been diagnosed with PTSD on numerous occasions beginning in 
June 1982.  The Board would observe that these diagnoses of 
PTSD appear to be based on alleged combat stressors as 
reported by the veteran.  The veteran has also maintained 
that his PTSD was caused, at least in part, by the deaths of 
his company commander, Lt. Lee, and a driver, SPC Mulvaney, 
and also by the death of his cousin who had served in the 
U.S. Marine Corps during the Vietnam War.  In addition, the 
veteran's attorney has asserted that the veteran was awarded 
two Bronze Star Medals, and that such is prima facie evidence 
of a combat stressor for purposes of establishing service 
connection.  

Specifically, the veteran has alleged the following as his 
combat-related stressors:  1)  He witnessed killed and 
wounded soldiers, and that there was a constant fear that the 
Saigon hotel which he guarded would be blown up by enemy 
terrorists.  He has indicated that being unarmed during off-
duty hours exacerbated this fear.  2)  He has indicated 
witnessing a Vietnamese monk douse himself with gasoline and 
set himself on fire in either January or February 1966.  
During this period, the veteran maintains that an explosion 
had occurred near his hotel, and that he witnessed the 
aftermath of that explosion.  He also asserts that he was 
shown a photograph of one of his comrades shooting a 
terrorist suspect in the head.  3)  The veteran asserts that 
while on guard duty, a taxicab was being operated in a 
suspicious manner, and that he and his fellow guard opened 
fire on the vehicle, wounding the driver.  4)  In May 1966, 
the veteran's former company commander, Lt. Lee and his 
driver, SPC Mulvaney, were killed in an explosion while 
attempting to protect another hotel.  He states that he did 
not witness the actual death, but that he witnessed the 
execution of a terrorist suspect on television.  5)  He and 
five other soldiers were flown to an unnamed location, and 
were left unarmed to sleep in the mud for a night.  

In addition, the veteran maintains that following his 
transfer to an artillery unit, he witnessed numerous events, 
including a helicopter crash, an incident in which a local 
Vietnamese boy was stabbed by a U.S. Army clerk, an execution 
of a suspected enemy soldier by being thrown from a hovering 
helicopter, and an incident in which he fired a heavy machine 
gun indiscriminately into the fog, after fog had surrounded 
his bunker.  He maintains that he thought that the enemy 
might attempt to infiltrate his position.  In addition, the 
veteran alleges that his cousin and life-long playmate, 
Timothy Owens, was killed in either 1967 or 1968 while 
serving in the U.S. Marine Corps.  

With respect to the veteran's attorney's assertion that the 
veteran had been awarded two Bronze Star Medals, the Board 
would observe that the veteran was awarded two bronze service 
stars to be affixed to his Vietnam Service Medal.  Such 
devices merely signify participation in a given campaign, 
rather than any meritorious action per se, and do not reflect 
the character or type of service engaged in during the period 
at issue.  Such devices are not to be confused with the 
Bronze Star Medal, and only show service during a particular 
campaign.  They do not constitute prima facie evidence of a 
combat-related stressor or participation in combat as the 
veteran's attorney asserts.  

In May 1998 the RO received a response to its query from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR).  Per the USASCRUR, none of the veteran's 
claimed combat-related stressors could be confirmed.  The 
USASCRUR report indicates that the Hotel Metropole, used at 
that time as a U.S. bachelor enlisted quarters (BEQ) had been 
involved in a terrorist attack involving an explosion on 
December 4, 1965.  The veteran's DA Form 20 shows that he did 
not arrive in the Republic of Vietnam until December 20, 
1965.  However, the USASCRUR report also shows that on April 
1, 1966, the Hotel Victoria was involved in a terrorist 
bombing, and that a Lt. Lee and SPC Mulvaney were also killed 
on that date of an unspecified explosion.  The casualty 
report includes the notation that Lt. Lee was a Military 
Police officer, but his unit of assignment was not shown, nor 
was that of SPC Mulvaney.  This event occurred some two weeks 
after the veteran had transferred from the 716th Military 
Police Battalion to an artillery unit in March 1966.

As noted, the VA and contemporaneous clinical treatment 
records, in addition to VA rating examination reports all 
show diagnoses of PTSD.  These diagnoses appear to be based 
on instances of "severe and harrowing" combat experiences 
as reported by the veteran.  The Board notes that the 
veteran's claimed combat-related stressors cannot be verified 
by USASCRUR and cannot, therefore, be cited as stressors upon 
which service connection for PTSD can be based.  However, the 
reports of the May 1996 and July 1997 VA rating examinations 
note, either directly or by inference, that in addition to 
the veteran's alleged combat-related PTSD, he also 
experienced survivor guilt over the deaths of Lt. Lee, SPC 
Mulvaney and his cousin.  The Board notes that to the extent 
that the veteran's alleged survivor guilt and related 
problems concerning these deaths, even though he was not 
present when they occurred, could be considered a valid 
stressor or stressors for PTSD purposes, further development 
of the case is necessary in order to fulfill the VA's duty to 
assist under 38 U.S.C.A. § 5107(a).  

It is the opinion of the Board, therefore, that the RO should 
determine the unit or units to which Lt. Lee and SPC Mulvaney 
were assigned from December 20, 1965 to the time of their 
deaths in April 1966.  In addition, the RO should determine 
the relevant facts and circumstances surrounding the death of 
Timothy Owens, and obtain from the veteran documentation 
showing that this individual was the veteran's cousin.  Upon 
completion of this development, the veteran should be 
afforded an additional VA rating examination to determine 
whether he currently has PTSD based solely upon survivor 
guilt or other symptomatology concerning the deaths of Lt. 
Lee, SPC Mulvaney, and his cousin, Timothy Owens.  In its 
evaluation of the veteran, the examiner may only consider the 
effects of the deaths of these individuals as causative 
factors of PTSD.  No other claimed stressors may be 
considered.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:  

1.  The RO should contact the appropriate 
entity and determine the unit or units to 
which Lt. Chester L. Lee and SPC Michael 
T. Mulvaney were assigned from 
approximately December 20, 1965 to April 
1, 1966.  

2.  The RO should contact the veteran and 
obtain verification of his familial 
relationship with Timothy Owens, and 
should also undertake any necessary 
action to verify the veteran's 
allegations regarding Timothy Owens' 
death in Vietnam during the Vietnam War 
era.  

3.  If it has been verified that Lt. Lee 
or SPC Mulvaney served with the veteran 
in the 716th Military Police Battalion, 
or that the veteran had a cousin, Timothy 
Owens, who had been killed while serving 
in Vietnam, the veteran's claims folder 
should be made available to the VA 
medical examiner who had conducted the 
July 1997 rating examination, if 
possible, and the veteran should be 
afforded an examination to evaluate 
whether he suffers from PTSD resulting 
from the stressors of becoming aware of 
the deaths of Lt. Lee, SPC Mulvaney, and 
his cousin, Timothy Owens, taking into 
consideration the fact that the veteran 
had witnessed none of these deaths, but 
had become aware of them well after their 
occurrences.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Specifically, the examiner 
should identify the specific stressor(s) 
upon which any PTSD diagnosis is based, 
indicate how the veteran otherwise 
exhibits symptomatology associated with 
PTSD, and how such symptomatology is 
linked to the stressors of the deaths of 
Lt. Lee, SPC Mulvaney, and Timothy Owens.  
The examiner is hereby notified that only 
the veteran's awareness of  the deaths of 
these individuals (if verified) may be 
relied upon in evaluating any PTSD.  The 
examiner should clearly express the 
rationale upon which he bases his 
opinion.  

3.  After completion of the requested 
development, the RO should readjudicate 
the veteran's claim for service 
connection for PTSD on the basis of all 
of the available evidence.  If the action 
taken is adverse to the veteran, he and 
his attorney should be afforded a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  The 
veteran should also be afforded the 
opportunity to respond to the 
supplemental statement of the case before 
the claim is returned to the Board for 
additional review.  

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires in connection with the current appeal.  No action is 
required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This REMAND is in the 
nature of a preliminary order, and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1997).




